Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed November 4, 2021 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 12-13 of the remarks, Applicant argues that the amendments to claims 1 and 17 overcome the prior rejections. The examiner agrees and has withdrawn the previous rejections. New rejections are provided below. 
The examiner notes that, due to the “configured to” language, the new rejections don’t interpret claim 1 as requiring the laser assembly to be attached to the work platform. The examiner recommends amending claim 1 to remove the “configured to” language such that the work platform is mounted to the supports, the laser assemblies comprise the first and second lasers, and the laser assemblies are attached to the work platform.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a lift mechanism in claim 1, a rotational drive in claims 1 and 18, a base drive mechanism in claim 3, a first lift mechanism in claims 14 and 17, and, a second lift mechanism in claims 15 and 17.
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 17-20 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites the laser assembly being positioned a known distance from the engine component. Applicant’s point to figures 13-14 and page 15 of their specification for support. Applicant’s disclosure teaches the laser assembly capable of being in a retracted position B and a deployed position A. In position B, with the laser assembly spaced from the engine component, Applicant’s disclosure does not teach a known or specific distance the laser assembly is from the engine component. In position A, Applicant’s disclosure teaches the laser assembly aligned vertically with the engine component such that the laser assembly is proximal the hinge component. Thus, Applicant’s disclosure does not teach the laser assembly ever being a specific, known distance away from the engine component.
Claims 18-20 and 23-24 are rejected for depending from claim 17.
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 14-20, and 23-24 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claims 1, 3, 14-15, and 17-18, as detailed above, claim limitations “a lift mechanism”, “a rotational drive”, “a base drive mechanism”, “a first lift mechanism”, and, “a second lift mechanism” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function because the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1, 4 and 5 recite the laser assembly. It is unclear if this is referring to one of the plurality of laser assemblies or all of the plurality of laser assemblies.
Claim 17 recites the lift mechanism. It is unclear if this is referring to the first lift mechanism, second lift mechanism, or both.
	Claims 2, 6, 16, 19-20 and 23-24 are rejected for depending from one of claims 1 and 17.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 14-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over FR 3050675 (“Maxime”) in view of USPGPub No. 2010/0213429 (“Drake”), USPGPub No. 2003/0090682 (“Gooch”), Hubert Meagher, Why Laser Trackers for 3D Precision Measurement?, Oasis, Published November 19, 2014 (“Meagher”), USPGPub No. 2019/0352158 (“Tani”), and USPGPub No. 2011/0097187 (“Kelley”).
Regarding claim 1, Maxime teaches a positioning system (1) for positioning an engine component for attachment to an engine of an aircraft (fig. 1, lines 13-25 & 69-71, wherein all references to the Maxime specification refer to the machine translation submitted herewith)  the system comprising: first … support (4) configured to be mounted to a base (3); a lift frame including a frame crossbeam (8) (fig. 1, lines 96-110), and a pair of cambered trusses (35) having respective apexes secured at their apexes at spaced-apart positions to the frame crossbeam, and having distal ends configured to be attached at spaced apart positions to the engine component (fig. 1, lines 136-150). Since the frame 34 of Maxime is capable of being rotated 180 degrees via element 7a (lines 105-117), the pair of truss assemblies 35 are capable of being secured at their apexes to the crossbeam.
Maxime fails to explicitly teach a plurality of supports that are spaced apart and mounted to a base on opposite sides of a component bay region of the base. However, this would have been obvious in view of Drake.
Drake is also directed to a lifting mechanism having multiple degrees of freedom (para. [0002]). Drake teaches a crossbar 30 that is attached to and extends between two supports 12 (fig. 1, para. [0029]). The crossbar is configured to rotate with respect to the supports (para. [0035]).
In this case, both Maxime and Drake are directed to lifting mechanisms comprising a crossbar configured to move vertically and rotate with respect to a support. Drake teaches that both ends of the crossbar can be secured to separate supports comprising a base, wherein each of the supports comprises a lift mechanism. It would be predictable to attach the distal end of 
Given the above modification the bases of each of the first and second support are interpreted as at least one base. In addition, a component bay region is between the at least one base.
Maxime et al. further teach a crossbeam support (element 5 of Maxime) on which the frame crossbeam is supported, and configured for movement of the frame crossbeam along the pair of upright supports, rotationally around a beam axis, and rotationally around a transverse axis orthogonal to the beam axis. The support assemblies 5 support the crossbeam 8 at all times, i.e. during movement along the supports and rotationally around beam axis y (lines 83-117). Maxime further teaches that at least a portion of the crossbeam 9/31 is configured to rotate about an axis z that is orthogonal to the beam axis (fig. 1, lines 118-128). Thus, the support assemblies also support the crossbeam while a portion of the crossbeam rotates about the axis z. Further, Maxime teaches that the crossbeam can fold relative to the supports (lines 210-213), which allows the entire crossbeam to rotate about an axis orthogonal to the beam axis.
Claim 1 also recites a lift mechanism configured to move the crossbeam support along at least one upright support (lines 151-172, i.e. motor that lifts support assemblies 5); a rotational drive configured to rotate the frame crossbeam relative to the crossbeam support (lines 151-172, i.e. the motor that rotates the crossbeam about axis y); and a system controller configured to control operation of the rotational drive to rotate the frame crossbeam relative to the crossbeam support to rotationally position the engine component secured to the lift frame and control operation of the lift mechanisms to move the crossbeam support along the at least one upright support in a direction that reduces the vertical distance between the engine component and the engine (lines 151-172).
Maxime et al. fail to explicitly teach a first [sensor] and a second [sensor] at a known distance apart along a reference line, the [sensor] assembly being configured to be positioned relative to the engine component with the reference line oriented vertically.
Gooch is directed to positioning parts together in the aircraft industry (paras. [0001] & [0002]). Gooch teaches using two sensors 6a & 6b configured to identify targets located on the two parts to be positioned (fig. 1, paras. [0026]-[0028] & [0034]-[0041]). A processor uses the information to position and orient the parts (para. [0041]). Then the processor compares the positions of the parts and determines how the parts must be moved with respect to each other (paras. [0048]-[0050]). Before beginning the process, a coordinate frame of reference is created to describe the relationship, e.g. distance, between the sensors (paras. [0032] & [0033]). 
In this case, Maxime et al. teaches automatically positioning parts of an aircraft by monitoring the component (Maxime, lines 151-172). However, Maxime doesn’t teach the specifics of how the position of the part is used to manipulate it. Gooch teaches one of skill in the art that positioning aircraft parts with respect to each other can be done automatically via sensors and processors. Thus, it would be obvious to modify Maxime et al. such that targets are placed on the parts to be positioned, and at least two sensors are used to determine the position of the targets. There would be a reasonable expectation of success in view of Gooch of using the positions of the targets to determine the positions of the parts and how to move the parts in the predetermined configuration because Maxime comprises a controller configured to use position information to manipulate parts. Thus, it would be obvious to modify Maxime et al. to include the positioning system of Gooch in order to automate the assembly of the parts.
Given the above modification, placing the sensors in the coordinate frame determines the known distance between the sensors. In addition, while Gooch teaches the sensors aligned vertically (fig. 1), one of skill in the art will appreciate that the sensors are capable of being aligned horizontally because the sensors are movable and the only requirement is that the sensors can sense a few of the targets.
lasers. However, laser trackers are known substitutes to optical sensors as taught by Meagher. 
Meagher is directed to laser trackers (page 1, wherein all references to Meagher refer to the document submitted with the Office action mailed on December 22, 2020). Meagher teaches that laser trackers measure 3D coordinates with very good accuracy by measuring the distance to a target and measuring the elevation angle of the laser beam (pages 2-3). Laser trackers can collect large volumes of 3D data quickly and in real-time (page 2), and, can be used for aerospace manufacturing operations (pages 3-4). 
In this case, Maxime et al. teaches determining 3D positions of a plurality of targets on the parts via a plurality of optical sensors. Meagher teaches that laser trackers are an accurate and reliable way to determine the 3D position of targets, specifically in manufacturing operations. Thus, it would be obvious and predictable to substitute the optical sensors of Maxime et al. with laser trackers to determine the 3D positions of the targets. 
Given the above modification, since Meagher teaches the laser trackers have an adjustable laser to track the targets in real-time, Maxime et al. teaches the first and second lasers being individually adjustable in a respective plane including the reference line to align a respective laser beam of each of the first and second lasers with a target position on the aircraft associated with the aircraft engine. Further, since the laser trackers use the elevation angle to determine 3D coordinates, the limitation of the laser assembly providing a first indication representative of a first angle of the laser beam of the first laser relative to the reference line and a second indication representative of a second angle of the laser beam of the second laser relative to the reference line is satisfied by Maxime et al. 
Claim 1 also recites the controller configured to determine a vertical distance between the engine component and the target position on the aircraft based at least in part on the first and second angles and the known distance. As detailed above, Maxime et al. teaches to determine the 3D positions of the two parts (including their vertical positions) in order to determine how to move the components into the desired assembly position. Thus, the natural logical result of the above modifications is that the angle of the lasers and positional 
Maxime et al. fail to explicitly teach a work platform configured to be mounted on a top portion of the pair of upright supports. However, this would have been obvious in view of Tani and Kelley.
Tani is directed to a lifting/conveying apparatus (fig. 1, para. [0034]). Tani teaches that it is known for lifting/conveying apparatuses to have lasers, and other sensors that calculate distance and angle with respect to targets, attached to the apparatus (fig. 1, paras. [0035] & [0045]). For example, laser sensor 60 is taught to be positioned on top of a horizontal planar surface of a rectangular, vertical part 16 that is attached to the tops of three base parts 18a-18c (fig. 2, para. [0035]). The sensor 60 is configured to acquire a shape of the surrounding to aid in automatically driving the apparatus (paras. [0046] & [0060]).
Kelley is directed to a lift apparatus having a plurality of vertical supports (figs. 1-5, para. [0011]). Kelley teaches an overhead member 16/116/216/316 connected to the tops of the vertical supports (figs. 1-5, para. [0012]). A plurality of laser modules are configured to be mounted onto the overhead module such as by bolts, adhesives, screws, straps, etc. (figs. 1-5, paras. [0012] & [0019]). 
In this case, Maxime et al. is directed to a conveying apparatus configured to move a component into an assembling position. Tani teaches that it is predictable to have a sensor attached on top of the apparatus to aid in automatic driving. Tani and Kelley teach that it would be predictable to attach an elongated rectangular platform, i.e. work platform, to the top of the upright supports so that sensors can be fixed thereto so that the apparatus can be automatically moved in an environment. Thus, it would be obvious to modify Maxime et al. such that an elongated rectangular platform is configured to be attach to the tops of the supports and is capable of having sensors attached thereto via fasteners, adhesives, straps, etc.
While Maxime et al. teaches two laser trackers wherein each laser tracker is attached to a stand, Maxime et al. fails to explicitly teach a laser assembly configured to support a first laser and a second laser at a known distance apart. However, this would have been obvious in view of a separate teaching of Kelley. Kelley teaches a plurality of laser modules are configured to be 
It would be obvious to modify Maxime et al. such that each laser tracker, instead of being mounted on a stand, is housed within a module that can be mounted to a ceiling or another elevated surface because Kelley teaches it is predictable to mount lasers in a laser assembly that can be mounted to an elevated surface.
Given the above modification, the laser module is capable of being oriented such that the lasers are horizontally aligned a known distance apart. Further, the laser module is capable of being attached to different portions of the work platform via fasteners, straps, or adhesives. 
Regarding claim 2, Maxime et al. fail to explicitly teach the crossbeam support spans between the pair of upright supports. However, this would have been obvious in view of a separate teaching of Drake not yet used in the current rejection.
Drake teaches that the crossbeam 30 is extendable in order to accommodate different sized components (para. [0047]). The crossbeam includes sections 32 that are attached to central portion 38 (figs. 1-2, para. [0047]).
In this case, both Maxime et al. and Drake teach a lifting mechanism having multiple degrees of freedom and comprising a crossbar. Drake teaches one of skill in the art the crossbeam can comprise a middle portion and two outer sections housed within the middle section and configured to extend laterally thereby increasing the horizontal length of the lift mechanism. There would be a reasonable expectation of success in view of Drake of modifying the crossbeam of Maxime to have two outer sections arranged within the crossbeam and configured to extend outwardly in order to change the horizontal length of the crossbeam because Drake teaches that the two outer sections can be attached to the supports in order to lift and rotate the entire crossbeam. Thus, it would be obvious to modify Maxime et al. such that the crossbeam has two outer sections arranged within the crossbeam and configured to extend outwardly in order to change the horizontal length of the crossbeam depending on the dimensions of the component to be positioned.
 crossbeam support is interpreted as outer sections 32 of Drake, and, the frame crossbeam is interpreted as middle portion 38 of Drake. As such, at least in fig. 1 of Drake, the crossbeam support spans between the upright supports. 
Regarding claim 3, Maxime further teaches a base-drive mechanism configured to move the base along a work surface, the system controller further configured to control operation of the base-drive mechanism to move the base along the work surface in a direction that reduces the horizontal distance between the engine component and the engine (fig. 1, lines 75-81 & 151-205).
Claim 3 also recites the system controller is further configured to (a) determine a horizontal distance between the engine component and the target position on the aircraft based at least in part on the first and second angles and the known distance. As detailed in the rejection to claim 1, Maxime et al. teaches to determine the 3D positions of the two parts (including their horizontal positions) in order to determine how to move the components into the desired assembly position. Thus, the natural logical result is that the angle of the lasers and positional relationship of the lasers will be used to determine the horizontal, and vertical, distance between the engine component and the target position. 
Claim 14 recites the lift mechanism includes a first lift mechanism (i.e. the motor connected to the first support) configured to move a first cross beam support assembly (element 6 of Maxime) of the crossbeam support along a first upright support of the pair of upright supports in response to a first control signal (Maxime, lines 83-90 & 151-172).
Claim 15 recites a second lift mechanism configured to move a second cross beam support assembly of the crossbeam support assembly along a second upright support of the pair of upright supports in response to a second control signal. The second lift mechanism is interpreted as the motor in the second support that is configured to lift the other end of the frame crossbeam via the second cross beam supports.
Claim 16 recites the rotational drive is configured to rotate the frame crossbeam about a beam axis relative to the first and second crossbeam support assemblies in response to a third control signal. As detailed in the rejection to claim 1 above, the frame crossbeam is rotated, .
Claims 17-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Maxime in view of Drake, Gooch, Meagher, Kelley, and USPGPub No. 2012/0110816 (“Groves”).
All the limitations of claim 17 are found in claims 1, 14, and 15, except for the second lift mechanism moves the second cross beam support assembly independently from the first lift mechanism. Thus, as detailed in the rejections to claims 1, 14, and 15, above, Maxime in view of Drake, Gooch, Meagher, and Kelley teach all the limitations of 17 that are also found in claims 1, 14, and 15. In addition, since the laser trackers of Maxime et al. calculate a distance to the components to be assembled, the lasers are positioned a known distance from the engine component.
Claim 17 also recites the second lift mechanism moves the second cross beam support assembly independently from the first lift mechanism. This limitation would have been obvious in view of Groves.
Groves is also directed to positioning an aircraft component for attachment to an aircraft (para. [0002]). Groves teaches that all four actuators/lift mechanisms may be operated independently in order to change the position of the aircraft component (paras. [0071]-[0073]).
Maxime et al. and Groves are both directed to positioning an aircraft component via an apparatus that is configured to manipulate the component in both a translational and rotational manner. Groves teaches that when using multiple lift mechanisms that the lift mechanisms can be independent in order to provide more options when maneuvering the component. Since Maxime teaches that it is possible for the crossbeam to fold relative to the supports (Maxime, lines 206-217), it would be predictable for the apparatus of Maxime et al. to allow the crossbeam to be angled as a result of the first lift mechanism being at a height different than the second lift mechanism. Thus, it would be obvious to modify Maxime et al. such that the first and second lift mechanisms can operate independently in order to provide more options when maneuvering/rotating the aircraft component.
Claim 18 recites a rotational drive configured to rotate the frame crossbeam about a beam axis relative to the first and second crossbeam support assemblies in response to a third control signal. This is the same limitation found in claim 16. As detailed in the rejection to claims 1 and 16, above, this limitation would have been obvious in view of Maxime et al.
Claim 19 recites the system controller configured to control operation of the rotational drive to rotate the frame crossbeam relative to the crossbeam support to rotationally position the engine component secured to the lift frame. As detailed in the rejection to claim 1, above, the purpose of rotating the frame crossbeam of Maxime et al. is to help in positioning/orienting the engine component during assembly.
Claim 20 recites the first and second crossbeam support assemblies are configured to support the frame crossbeam as it is rotated about the beam axis, and pivoted relative to the first and second upright supports. As detailed in the rejections to claims 1 and 16 above, the first and second crossbeam support assemblies (analogous to elements 6 of Maxime) are configured to support the frame crossbeam at all times, which includes during rotation about axes y and z (Maxime, fig. 1, lines 105-128). In addition, when the frame crossbeam is rotated, at least parts of the frame crossbeam, will be pivoted with respect to the uprights.
Claim 24 recites the laser assembly is configured to be removed prior to attachment of the engine component to the engine of the aircraft. The laser module of Maxime et al. can be removably attached to objects via fasteners, straps, etc. (para. [0012] of Kelley), and, is thus capable of being detached and removed prior to attachment of the engine component.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maxime et al. as applied to claim 3 above, and further in view of Applicant’s Admitted Prior Art (“AAPA”).
Regarding claim 4, Maxime et al. fail to explicitly teach the engine component mounts to the aircraft with a hinge including a first hinge component on the aircraft and a second hinge component on the engine component. However, this would have been obvious in view of AAPA.
AAPA teaches that it is known for nacelle parts to attach to a part of an airplane via a hinge having first and second hinge components on the aircraft and nacelle component, respectively (pages 1-2 of Applicant’s originally filed specification).

Claim 4 also recites the target position on the aircraft is a position of the first hinge component. Maxime et al. teach to provide targets on the engine component and aircraft in order to position the two in an optimal assembly position. Thus, since the first hinge component is the optimal assembly location, it would be common sense to place one of the targets on the first hinge component.
Claim 4 also recites the laser assembly is configured to be positioned relative to the engine component. As illustrated in figure 1 of Gooch, the sensors are placed relative to the component to be moved such that the sensors are closer to the component to be moved than the aircraft and have a direct line of site to the engine component. Thus, Maxime et al. teaches the lasers at least capable of being positioned relative to the engine component. 
Claim 5 recites the laser assembly is configured to support the first and second lasers in a deployed configuration with the first laser positioned relative to the second hinge component, and additionally configured to be adjusted to support the first and second lasers in a retracted configuration in which the first and second lasers are spaced away from the engine component. As detailed in the rejection to claim 4 above, the lasers are capable of being positioned relative to the hinge component, thus reading on deployed position. Since laser trackers are known to be portable (page 2 of Meagher), the lasers are also capable of being positioned in other positions that are spaced from the engine component, i.e. retracted position.
Claim 6 recites the system controller is configured to control operation of the base-drive mechanism while the lasers are in the retracted configuration. Since Maxime et al. teaches the controller configured to control the base-drive, the controller will be capable of controlling the base drive when the lasers are in the deployed or retracted positions as defined in the rejection to claim 5 above. Said another way, when utilizing the lasers in the retracted position (i.e. spaced from the engine component), the controller is still able to determine positions of the .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Maxime et al. as applied to claim 17 above, and further in view of AAPA.
Regarding claim 23, Maxime et al. fail to explicitly teach a hinge component on the engine component. However, this would have been obvious in view of AAPA.
AAPA teaches that it is known for nacelle parts to attach to a part of an airplane via a hinge having first and second hinge components on the aircraft and nacelle component, respectively (pages 1-2 of Applicant’s originally filed specification).
In this case, Maxime et al. teach a lift assembly for positioning a nacelle component with respect to an aircraft wing. AAPA teaches that nacelle components attach to the wing via a hinge having first and second hinge components. It would be obvious and predictable in view of AAPA to connect the engine component to the aircraft via a hinge assembly. 
Claim 23 also recites the laser assembly is configured to be associated with the hinge component. As The laser trackers of Maxime et al. are capable of tracking targets that can be placed in a variety of locations including on or adjacent to the hinge component. Thus, the laser assembly is capable of tracking, or being associated with, the hinge component. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”